Citation Nr: 0203666	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  99-20 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  

In January 2001, the Board remanded the claim for further 
development and process.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).  


FINDINGS OF FACT

1.  The veteran had noise exposure as a motor machinist mate 
in service.  

2.  The veteran has bilateral hearing loss disability and 
tinnitus as a result of noise exposure in active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran had 15/15 
hearing bilaterally on enlistment examination in February 
1943 and on separation examination in January 1946.  There 
were no complaints, findings, or diagnoses during service 
regarding the veteran's hearing.  His DD 214 indicated that 
the veteran was discharged from service in January 1946 as a 
motor machinist mate, first class.  

After service, the veteran filed a claim for bilateral 
hearing loss and tinnitus in  December 1998.  In 
February 1999, the veteran indicated, in pertinent part, that 
he had not received treatment for hearing loss or tinnitus.  

In October 1999, the veteran submitted an article, Sounding 
Off About Noise, a statement from a serviceman who served in 
World War II, and an article on hearing loss in the 
January 1999 Scuttlebutt.  The article of Sounding Off About 
Noise discussed noise control.  The statement in support of 
the veteran's claim from a serviceman who served in World War 
II indicated, in pertinent part, that he also served on a 
Landing Ship Tank (LST) during World War II and was aware of 
the work performed by a motor machinist mate, such as the 
veteran.  He also related that he knew that working in that 
position on a LST, the veteran had high noise exposure.  He 
also was the author of the article in the January 1999 
Scuttlebutt.  That article dealt with the exposure to noise 
sustained by World War II servicemen who served on LSTs and 
the process of filing a claim for hearing loss.  

Pursuant to the Board's January 2001 remand, the veteran 
underwent a VA audiological examination in February 2001.  He 
complained of longstanding hearing loss and the presence of 
tinnitus in both ears that he attributed to noise exposure in 
service.  Audiology examination showed right ear pure tone 
thresholds of 15, 25, 35, 45, and 55 at 500, 1000, 2000, 
3000, and 4000 hertz.  The left ear findings were 20, 20, 40, 
55, and 65 at 500, 1000, 2000, 3000, and 4000 hertz.  Speech 
recognition scores were 88 percent for the right ear and 
90 percent for the left ear.  The VA examiner indicated that 
pure tone air and bone and conduction threshold testing found 
a mild to moderate sensorineural hearing loss in both ears.  
No conductive component was present.  Immitance testing found 
normal functioning middle ear systems, bilaterally. Word 
recognition ability was good to excellent.  The diagnosis was 
sensorineural hearing loss and subjective tinnitus present, 
bilaterally.  Thresholds were slightly poorer than expected 
compared to age related norms, so it was as likely as not 
that noise exposure contributed to hearing loss.  However, 
the patient also reported occupational noise exposure which 
was just as likely to be considered a contributing factor as 
well.  

II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  This claim was filed prior to 
the date of enactment of the VCAA.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

While the Board would ordinarily address the question of 
whether any possible notice of duty or assistance required by 
the VCAA remained to be accomplished, a detailed discussion 
of such compliance would serve no purpose in this case.  The 
Board has sufficient evidence to decide the appeal, and there 
would be no purpose to be served by attempting to locate more 
evidence or remanding the case to the RO.  The Board's 
decision herein is favorable to the veteran on the record 
before the Board, and further delay is not warranted, nor is 
the veteran prejudiced by the Board's consideration of his 
appeal on the merits.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

B.  Application of Laws to Facts

Bilateral hearing loss and tinnitus

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  
The veteran's audiological testing shows that he has a 
current hearing loss disability.

The veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus based on service 
incurrence.  It is his contention that he served as a motor 
machinist mate on a LST and that exposure to the noise caused 
him to have bilateral hearing loss and tinnitus.  

In the instant case, the evidence of record shows no 
findings, treatment or complaints of bilateral hearing loss 
or tinnitus in service.  Not until many years after service 
did the veteran complain of hearing loss and tinnitus.  
However, his duties in the service as a motor machinist mate 
aboard a Navy vessel involved noise exposure, as indicated by 
his statement and that of a fellow service member.  On VA 
examination, the examiner stated that the veteran's hearing 
loss thresholds were slightly poorer than expected due to 
age-related norms, so it is at least as likely as not that 
noise exposure contributed to the veteran's hearing loss.  
The examiner also stated that occupational noise exposure was 
as likely a contributing factor as noise exposure in service.  
It is presumably not possible at this point to determine to 
what extent bilateral hearing loss and tinnitus may be 
attributed to noise exposure in service versus in post-
service occupations.  That leaves some doubt as to whether it 
is more likely due to service or more likely due to 
occupational exposure.

Fortunately, certainty is not required in order to resolve 
the issue.  The examiner states the likelihood of causation 
as equal.  When there is an approximate balance of positive 
and negative evidence regarding an issue material to the 
determination, the benefit of the doubt is to be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  The Board 
resolves the doubt in favor of the veteran.  In so doing, the 
Board finds that service connection is warranted for 
bilateral hearing loss and tinnitus.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted.  





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

